Title: To John Adams from John Jay, 3 October 1787
From: Jay, John
To: Adams, John


          
            Dr. Sir
            Office for foreign Affairs 3d. October 1787
          
          Still I am unable to give you satisfactory Information on the old and interesting Subject of your Return. My Report on it is not yet decided upon by Congress, altho’ some Progress has been made in it.— My Endeavors to forward it shall continue unremitted.—
          My last Letter to you was on the 4th. Day of September, since which I have not had the Honor of receiving any Letter from you. Your Letter of the 16th. June last with the Paper it enclosed were immediately laid before Congress; and I hope soon to be enabled to send you the Ratification you mention; for I flatter myself there will be no Difficulties on that Head.—
          I enclose a Copy of the Fœderal Goverment recommended by the Convention, and which has already passed from Congress to the States. What will be its Fate in some of them is a little uncertain; for although generally approved, an Opposition is to be expected, and in some Places will certainly be made to its Adoption.—
          There are now but nine States represented in Congress, and unless that Number should continue there for some Weeks, much Business, and particularly in the Department of foreign Affairs, will remain unfinished. There is much to be done, and I am apprehensive that much will be left too long undone; for the Expectation of a new Government will probably relax the Attention and Exertions of the present.—
          With great and sincere Esteem and Regard I have the Honor to be, Dr. Sir, Your most obt. and hble: Servt.—
          
            John Jay—
          
        